Case 9:18-cr-80166-DMM Document 111 Entered on FLSD Docket 05/07/2019 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           WEST PALM BEACH DIVISION
                           Case No. 9:18-cr-80166-DMM-1


     UNITED STATES OF AMERICA,

           Plaintiff,

     vs.

     NICHOLAS WUKOSON,

           Defendant.


                        NOTICE OF LIMITED APPEARANCE

           NOTICE IS HEREBY GIVEN that Thomas A. Burns enters a limited

     appearance for appellate purposes on behalf of Defendant Nicholas Wukoson

     in the above-captioned case.


                                         Respectfully submitted,

                                         /s/ Thomas Burns
                                         Thomas A. Burns (FBN 12535)
                                         BURNS, P.A.
                                         301 West Platt Street, Suite 137
                                         Tampa, FL 33606
                                         (813) 642-6350 T
                                         (813) 642-6350 F
                                         tburns@burnslawpa.com

                                         Appellate counsel for
                                         Nicholas Wukoson




                                        1
Case 9:18-cr-80166-DMM Document 111 Entered on FLSD Docket 05/07/2019 Page 2 of 2




                           CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on May 7, 2019, I electronically filed the fore-
     going with the Clerk of the Court by using the CM/ECF system, which will
     send a notice of electronic filing to the following:

     U.S. Attorney’s Office:               Nicholas Wukoson

     AUSA Gregory Schiller                 Michael Bruce Cohen
     AUSA William T. Zloch                 Alan Schlesinger

                                           /s/ Thomas Burns
                                           Thomas A. Burns




                                          2
